Case 7:20-cv-04532-NSR Document 8 Filed 07/10/20 Page 1 of 6
           Case 7:20-cv-04532-NSR Document 8 Filed 07/10/20 Page 2 of 6




2007). The Court must also dismiss a complaint if the court lacks subject matter jurisdiction. See

Fed. R. Civ. P. 12(h)(3).

        While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                            DISCUSSION

A.      Claims Against DOCCS Commissioner Annucci

        The Court dismisses Plaintiff’s claims against Commissioner Annucci in both his official

and personal capacities. “[A]s a general rule, state governments may not be sued in federal court

                                                   2
           Case 7:20-cv-04532-NSR Document 8 Filed 07/10/20 Page 3 of 6




unless they have waived their Eleventh Amendment immunity, or unless Congress has abrogated

the states’ Eleventh Amendment immunity . . . .” Gollomp v. Spitzer, 568 F.3d 355, 366 (2d Cir.

2009). “The immunity recognized by the Eleventh Amendment extends beyond the states

themselves to state agents . . . .” Gollomp, 568 F.3d at 366. As New York has not waived its

Eleventh Amendment immunity to suit in federal court, and Congress did not abrogate the states’

immunity in enacting § 1983, see Trotman v. Palisades Interstate Park Comm’n, 557 F.2d 35, 40

(2d Cir. 1977), the Eleventh Amendment bars Plaintiff’s § 1983 claims for damages against

Commissioner Annucci in his official capacity. 2

       Because Plaintiff fails to allege any facts that plausibly suggest that Commissioner

Annucci had any direct involvement with, knowledge of, or responsibility for the alleged

deprivations of Plaintiff’s rights, he also fails to state a claim against Commissioner Annucci in

his personal capacity. See Iqbal, 556 U.S. at 676 (“Government officials may not be held liable

for the unconstitutional conduct of their subordinates under a theory of respondeat superior.”);

Spavone v. N.Y. State Dep’t of Corr. Serv., 719 F.3d 127, 135 (2d Cir. 2013). Plaintiff therefore

fails to state a claim on which relief can be granted against Commissioner Annucci in his

personal capacity, and the Court dismisses all § 1983 claims against Commissioner Annucci.

B.     Service on Named Defendants

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all




       2
         Under the doctrine set forth in Ex Parte Young, 209 U.S. 123, 150-59 (1908), claims for
prospective injunctive relief against state officials in their official capacities can proceed in
federal court, but here Plaintiff seeks only damages.

                                                   3
           Case 7:20-cv-04532-NSR Document 8 Filed 07/10/20 Page 4 of 6




process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)).

        Although Rule 4(m) of the Federal Rules of Civil Procedure generally requires that the

summons and complaint be served within 90 days of the date the complaint is filed, Plaintiff is

proceeding IFP and could not have served summons and complaint until the Court reviewed the

complaint and ordered that a summons be issued. The Court therefore extends the time to serve

until 90 days after the date the summons is issued. If the complaint is not served within that time,

Plaintiff should request an extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63

(2d Cir. 2012) (holding that it is the plaintiff’s responsibility to request an extension of time for

service); see also Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff

proceeding IFP] provides the information necessary to identify the defendant, the Marshals’

failure to effect service automatically constitutes ‘good cause’ for an extension of time within the

meaning of Rule 4(m).”).

        To allow Plaintiff to effect service on Defendants Eric Gutwein, C. Story, Special

Housing Unit Director D. Venettozzi, and Superintendent T. Griffin through the U.S. Marshals

Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service Process Receipt and

Return form (“USM-285 form”) for each of these defendants. The Clerk of Court is further

instructed to issue a summons and deliver to the Marshals Service all the paperwork necessary

for the Marshals Service to effect service upon each of these defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

C.      Court-Ordered Discovery

        Local Civil Rule 33.2, which requires defendants in certain types of prisoner cases to

respond to specific, court-ordered discovery requests, applies to this action. Those discovery

                                                   4
Case 7:20-cv-04532-NSR Document 8 Filed 07/10/20 Page 5 of 6
Case 7:20-cv-04532-NSR Document 8 Filed 07/10/20 Page 6 of 6




           DEFENDANTS AND SERVICE ADDRESSES

   Eric Gutwein
   Green Haven Correctional Facility
   594 Rt. 216
   Stormville, NY 12582-0010

   C. Story
   Green Haven Correctional Facility
   594 Rt. 216
   Stormville, NY 12582-0010

   D. Venettozzi
   Green Haven Correctional Facility
   594 Rt. 216
   Stormville, NY 12582-0010

   Superintendent T. Griffin
   Green Haven Correctional Facility
   594 Rt. 216
   Stormville, NY 12582-0010
